HonorableLeo Presnell
Couixty
      Attorney
Gilmsr,Texas
                                                                .~
Dear sir:                      opinionHO. o-4546
                               Re: Validityof common school district
                                   election,two of the electionofficers
                                   being wives of teachersand the other
                                   being e substituteteacher.

In yoin letter of A&i1 13, 1942, you outlinethe followingfacts:

     "In a School Trusteeelectionheld in a collppo~l
                                                  school district
     of this comty on the firstSaturdayIn April, the three persons
     holdingthe electionwere women, two of whom were wives,~,of
     teachersin the school,and the other the wife~of the janitor
     inthe scheo$. doneof the wives of e teacherhas served as
     substitutet&tkU in the school~fora:periodof elevenweeks
     during this school term.

     Yhere is no questionas to the appointmentof tPjese women to
     hold the election'n& is there any questionas to their not
     being qualifiedvoters of the district,thequestion merely
     being based upon the close ccmnectionswhich they have with
     those operdkii&aiid
                  .._    conductingthe ef?,$i!qof the school district."

You requestour opinionas 'UYwhether~~the
                                      elictio6so held was a valid~one.
                                        ,I; “ad:.; _ :,
Article2746, Revise&Ci~il
                 ,_,:. i: Statutes,praviaefy’-

     5aid trus*e$Y&jJ'appoint three (3) p&ons, qualifiedv&ers
     of the dis~~~f,i:ljfio~:shallhold.
                                     su~hTe+++    and make returns
     thereofto &i~iii-t$~$eeswithin fivs r!jy"M@ after such
     election,and &id'~persons13hallreceivCd txmpeneatioafoe
     their services the sum of One Doller ($1) each, to be Pd&
     out of the local funds of the school districtwhere the
     electionwas held. . . If, at the time ana place for
     hol&ingsuch election,any or all of the personsso appointed
     to'holdsuch electionare'absent07 refuse to act, thenthe
     electorspresentmy select,oftheir number a person or parsons
     to act in the place of those absentor refasing to act."
Hcolorable
         Leo Resnell, Page 2    (O-4546)


                                                              ”
The above statutedoes not aisqdify   any of these personses ‘election
officeik. We refer to Article2940, RevisedCivil Statutes,which sets
out certain'disqualificationsfor electionjudges,clerks and supervisors.
If that statuteappliesto cosunon  schooldistrictelectious,a ToFt
which'wedo not find it necessaryto decide,it would not render this
electionvoid. Certelnlyit would not disqualifythe two aga@t.whom
the only questionraised is that their husbandsare $eachersin the
school. Whether the substituteteacher,issuch an officeras would
disqualifyher under Art$cle'29&0is still anotherpoint unnecessaryto
determine.

The case.ofMiller v. Tucker,llg S.'W. (2) 92, involvedthe contestof
~a local optionelection. We quote therefrom:

    "Appellees'contentitithat the electionwas renderedInvalid
    becauseJ. Roy Lawson,the presidingoff&r, we8 at the ssme
    the mayor of lkvten is also withoutmerit. There was no
    showingor cont6ntlonthat the presenceof Mr. Lswso? as
    prdaing ,offi+.in any way lmprope~,~.affected   the result
    of the elect.ign.'~F&i
                        objectionvas.maae~toMr. Lawson serving.
    The ele&i&&s~f+rly     and honestlyh&d and, so far & shown
    by the record;the~voteswere correctlycountedand returns
    accuratelymade. Article2940, Vernon'sAnn. Civ. St., is
    directoryonly and an el&ian is not vitiatedby the fact
    that the electi& $@&&ct,ti~:~xiT&~~ c&r tif;,k&hority
    did not possessthe requiredqualifications  in the absence
    of a showingof fraud or misconduct.Hill v. Sm1thville
    IndependentSchool Dist., Tex. Civ; ASP. 239 S-W. 987; Gayle v.'~
    Alexander,Tti. Civ. App. 75 S. W. (2) 706."

Supportingthe same principlewe cite: Bengetterv. Msrskell,70 S. W.
(2) 285; Geyle v:Alexander 75 S. W. (2) 706; Deaver v. State, ex rel.
~'ipp, 66 s. w. 256.

In our opinionthe,el&ion ia not invaliduuder the cirotrmstances
                                                             which
you relate.

                                    Yours very truly
APPRovm APR. 24, 1942
s/ GROVER-                     ATl'CRHEY6ZNERALOFTEXAS
FlICST
     ASSISl!AWT
ATTORWRY-                      s/ Glenn R. ‘$ewis

APpF@VEDoPINIONcGMrrTEE
BP B. w. B.
CHAIRWAR                     '.By GlennR. Lewis
                                      Assistant
GRL:E/   law